         Case 2:17-cr-00282-GAM Document 73 Filed 01/21/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                          :             CRIMINAL ACTION
                                                  :
                                                  :             No. 17-282
                     v.                           :
                                                  :
ISHAIAH BROWN                                     :

                                          ORDER

      This 21st day of January 2021, it is hereby ORDERED Defendant’s Motion for Bail,

ECF 57, and Pro Se Motion for Hearing, ECF 67, are DENIED for the reasons set forth in the

accompanying sealed Memorandum.



                                                           /s/ Gerald Austin McHugh
                                                           Gerald Austin McHugh
                                                           United States District Judge
